Citation Nr: 0721493	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-34 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for cardiomyopathy, 
including as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 1967 
and from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for cardiomyopathy.  The veteran perfected a 
timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in December 
2003, the veteran requested a Travel Board hearing at the RO 
before a Veterans Law Judge.  In May 2005, the veteran was 
advised that he had been scheduled for a personal hearing on 
June 7, 2005.  The record reflects that, on June 6, 2005, the 
veteran's representative reported that the veteran had 
requested that his hearing be cancelled.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2006).  

In March 2007, the claim was referred for a medical opinion 
by an expert of the Veterans Health Administration (VHA) 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and as set forth 
in Veterans Health Administration Directive 10-95-040 dated 
April 17, 1995.  In May 2007, the expert medical opinion was 
received and was referred to the veteran and his 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2006).  In May 2007, the veteran's representative presented 
additional written argument.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and exposure to Agent Orange is presumed.  

2.  Cardiomyopathy was not present in service or within one 
year of the veteran's discharge from service; and, 
cardiomyopathy is not otherwise shown to be related to 
service, including as due to exposure to Agent Orange.  


CONCLUSION OF LAW

Cardiomyopathy was not incurred in or aggravated by service 
and may not be presumed to have incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  An additional letter was issued in 
June 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given that the claim for service connection is 
denied, the Board finds that the deficiency in failing to 
provide notice on the disability rating and effective date 
elements of the claim is moot.

II.  Factual background.

The veteran had two periods of military service.  The service 
medical records, including the enlistment examinations dated 
in March 1964 and March 1971, as well as the separation 
examinations, dated in May 1967 and March 1974, are 
completely silent with respect to any complaints or clinical 
findings of a heart disease, including cardiomyopathy.  On 
the occasion of the May 1967 separation examination, clinical 
evaluation of the heart was normal.  In March 1974, the 
veteran stated that he was in good health; clinical 
evaluation of the heart was normal.  

Post service medical records from Group Health Cooperative, 
dated from April 1987 to December 1993, do not reflect any 
complaints or findings of a heart disorder, including 
cardiomyopathy.  The results of a VA examination, dated in 
March 1995, indicated that evaluation of the cardiovascular 
system was normal.  No murmurs or gallops were heard.  There 
was no cardiac enlargement.  The chest was clear to 
auscultation and percussion.  No heart disease was noted.  

The veteran's claim for service connection for a heart 
disorder (VA Form 21-526) was received in October 2002.  
Submitted in support of his claim were private treatment 
reports from Group Health Cooperative, dated from September 
1999 to November 2002.  On July 31, 2002, the veteran was 
seen for a myoview ETT in order to reassess left ventricular 
function and coronary perfusion.  Following an evaluation, it 
was noted that the veteran demonstrated decreased exercise 
capacity which is possibly related to deconditioning.  The 
veteran underwent cardiac catheterization in August 2002, 
which revealed a severe dilated cardiomyopathy which was out 
of proportion to the degree of coronary disease.  On August 
28, 2002, the veteran was seen for a follow up evaluation; he 
was diagnosed with dilated cardiomyopathy with ejection 
fraction of 20 percent out of proportion to the degree of 
coronary disease.  

In a statement dated in November 2002, Dr. Charles Wolf noted 
that the veteran had had multiple sclerosis suspected since 
1991, but a follow up MRI in May 2002 was more consistent 
with vascular strokes.  He also stated that cardiac 
catheterization showed non-ischemic cardiomyopathy.  

Of record is a medical statement from Dr. Charles J. Wolf, 
dated December 10, 2003, indicating that he has been the 
veteran's primary care provider at Group Health since 1992.  
Dr. Wolf explained that the veteran had a dilated 
cardimyopathy and was on chronic warfarin therapy.  He 
further noted that the veteran has had a cerebrovascular 
accident in the past and has hypertension.  Dr. Wolf stated 
that it was his belief that some of the veteran's medical 
problems may be related to his Agent Orange exposure in 
Vietnam.  

Received in July 2004 were VA progress notes, dated from 
February 2004 to July 2004, reflecting treatment for several 
disabilities.  Among these records is the report of an Agent 
Orange Registry examination, performed February 11, 2004; at 
that time, the veteran reported having "a weak heart."  The 
veteran indicated that he was directly sprayed with Agent 
Orange; he stated, however, that he was not sure whether he 
was exposed to herbicides other than Agent Orange.  The 
impression included coronary artery disease.  

In March 2007, the Board requested that a specialist in 
cardiology of the Veterans Health Administration (VHA) review 
the veteran's pertinent medical records in the claims file 
and offer an opinion on the following questions: What was the 
likely date of onset of the veteran's current cardiomyopathy; 
and, it more likely, less likely, or at least as likely as 
not that the veteran's current cardiomyopathy is related to 
any incident of military service, to include his presumed 
exposure to herbicides in the Republic of Vietnam.  The 
specialist was also asked to comment on the opinion offered 
by Dr. Charles J. Wolf in his December 2003 statement.  

In May 2007, the VHA specialist in cardiology stated that it 
was difficult to assign a potential time frame for 
development of cardiomyopathy since left ventricular systolic 
dysfunction can be asymptomatic for variable periods of time 
before development of over signs of heart failure.  In that 
regard, even in 2004, the veteran was not manifesting overt 
signs of heart failure.  However, it is very unlikely that 
the cardiomyopathy was present during service or in the first 
year, or even the first decade after discharge from the Army.  
The specialist reported that, after extensive review of 
literature, he was not able to find convincing evidence 
linking Agent Orange exposure to cardiomyopathy.  The 
specialist noted that a recent article did show an increased 
prevalence of heart disease and hypertension in Vietnam 
Veterans who sprayed herbicides; however, that study, which 
was based on a health survey, needed to be strengthened by 
further rigorous investigation.  The specialist, therefore, 
concluded that there is a lack of definite data linking Agent 
Orange exposure to cardiomyopathy.  The specialist stated 
that, it was his opinion, that a clear connection between 
Agent Orange exposure and the veteran's cardiomyopathy cannot 
be proven based on the medical records and time frame of 
development cardiomyopathy.  

III.  Legal Analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
cardiovascular disease, renal disease or diabetes mellitus 
are manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a) (6) (ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

As noted previously, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that he suffers from heart disease as a 
result of his exposure to Agent Orange during his active 
service in the Republic of Vietnam.  

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore the Board concludes that 
the veteran was exposed to an herbicide agent during his 
Vietnam era service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a) (6) (iii) (2006).  However, cardiomyopathy is not 
one of the diseases listed at 38 C.F.R. § 3.309(e) as being 
presumptively related to such exposure.  Therefore, service 
connection under the provisions of 38 C.F.R. § 3.309(e) 
cannot be granted.  Nor can service connection be granted on 
a direct basis.  The service medical records do not support a 
finding that any cardiac condition was present in service; 
they are silent as to any complaints of or treatment of a 
cardiac disorder, including cardiomyopathy.  Clinical 
evaluation of the heart at discharge in May 1967 and March 
1974 were normal.  Significantly, a heart disorder, including 
cardiomyopathy was not diagnosed until 2002, some 28 years 
after his separation.  

In addition, there is no competent medical evidence of 
record, during service or post-service, establishing any 
connection between the veteran's heart disease, diagnosed as 
cardiomyopathy, and exposure to Agent Orange or any other 
event or condition of his service.  While the veteran's 
private physician, Dr. Wolf, stated that some of his medical 
problems may be related to his Agent Orange exposure in 
Vietnam, the Board finds that this opinion is too general and 
speculative in nature and cannot provide a basis for service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  
Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In this instance, there was no 
rationale provided by Dr. Wolf, and no indication as to the 
basis of his opinion, including his degree of knowledge as to 
disabilities related to herbicide exposure or any research he 
may have conducted on the topic.

However, in May 2007, following a review of the veteran's 
claims folder, including the opinion offered by Dr. Wolf, a 
cardiology specialist concluded that it was very unlikely 
that the cardiomyopathy was present during service or in the 
first year, or even the first decade after the veteran's 
discharge from service.  In addition, the specialist noted 
that, after extensive review of literature, he was unable to 
find convincing evidence linking Agent Orange exposure to 
cardiomyopathy.  The specialist concluded that a clear 
connection between Agent Orange exposure and the veteran's 
cardiomyopathy could not be proven.  This evidence is of 
greater probative value than the aforementioned opinion from 
the private physician since the examiner was able to make a 
fully informed opinion after a review of the claims file.  
The examiner also provided a complete rationale for the 
opinion which he provided.  This thorough knowledge of the 
facts particular to the veteran, based on medical record 
documentation, provides a much firmer basis for a nexus 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  

The Board acknowledges the veteran's stated belief that 
exposure to Agent Orange caused his heart disease.  However, 
the veteran, as a layperson, is not competent to offer 
medical a medical opinion on the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore, no competent medical 
evidence of record directly links his cardiomyopathy to his 
service.  

In summary, cardiomyopathy is not a disability for which the 
presumption of service connection due to herbicide exposure 
applies, cardiomyopathy manifested long after the presumptive 
period for chronic diseases, and no evidence of record 
establishes a direct connection between the veteran's 
cardiomyopathy and his service, to include herbicide 
exposure.  The law simply does not provide a basis upon which 
to grant service connection for the veteran's cardiomyopathy.  
Therefore his claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for heart disease and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for cardiomyopathy is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


